Case 1:20-cr-00468-RMB Document 104 Filed 07/15/21 Page 1 of 2
Case 1:20-cr-00468-RMB Document 104 Filed 07/15/21 Page 2 of 2

                                                                   Page 2


                               Respectfully submitted,

                               AUDREY STRAUSS
                               United States Attorney

                         by:      /s/
                               Jane Kim / Lara Pomerantz
                               Assistant United States Attorneys
                               (212) 637-2038 / 2343
